DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim language appears to not be accomplishing anything.  As written, regardless of the result of comparing parity bits, the result appears to be the same.  Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain [US 2020/0387426] in view of Chiang et al. [US 5,349,249].
Claim 1, Jain teaches register data checking device, comprising: an original parity-bit generator configured to generate an original parity bit according to register data to be inputted into a register, and then writing the original parity bit to the register [par. 0028]; and a detecting circuit including a scanning circuit, an arbitrator, at least one controlled parity- bit generator, and at least one parity-bit checking circuit [par. 0024], wherein: the scanning circuit is configured to read the register data and the original parity-bit from the register according to a register address [sampling, abstract], and thereby forward the register data and the original parity-bit from the scanning circuit to the at least one controlled parity-bit generator and at least one parity-bit checking circuit respectively; the at least one controlled parity-bit generator is configured to generate a controlled parity bit according to the register data from the arbitrator [par. 0029]; and the at least one parity-bit checking circuit is configured to compare the original parity bit from the arbitrator with the controlled parity bit [par. 0038], and thereby output a check result indicating whether the register data come from the register are erroneous [par. 0038].  Jain does not teach but Chiang et al. discloses the arbitrator is configured to disable the scanning circuit on condition that a status signal is indicative of an access status of the register being busy; the arbitrator is configured to enable the scanning circuit on condition that the status signal is indicative of the access status of the register being free [see claim 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jain to include the enabling and disabling function of Chiang et al. since doing so allows the functions to only be attempted when the system is free to perform them, thus preventing performance issues.  
Claim 2, Jain in view of Chiang et al. discloses the register data checking device of claim 1, wherein on condition that the status signal is indicative of the access status of the register being busy [claim 1 of Chiang et al.], the at least one controlled parity-bit generator is configured to generate the controlled parity bit according to the register data being read out from the register; and then the at least one parity-bit checking circuit is configured to compare the original parity-bit from the register and the controlled parity-bit and thereby output the check result [see par. 0029 and 0038].
Claim 3, Jain in view of Chiang et al. discloses the register data checking device of claim 2, wherein the at least one controlled parity-bit generator includes a first controlled parity-bit generator and a second controlled parity-bit generator [par. 0028-0029]; the first controlled parity-bit generator is coupled to the arbitrator, and configured to generate the controlled parity bit according to the register data from the arbitrator; and the second controlled parity-bit generator is coupled to the register, and configured to generate the controlled parity bit according to the register data from the register [par. 0028 and 0029].
Claim 4, Jain in view of Chiang et al. discloses the register data checking device of claim 3, wherein the at least one parity-bit checking circuit includes a first parity-bit checking circuit and a second parity-bit checking circuit [par. 0028]; the first parity-bit checking circuit is coupled to the arbitrator [par. 0029], and configured to compare the original parity bit from the arbitrator with the controlled parity bit generated by the first controlled parity-bit generator [par. 0038] and thereby output the check result; and the second parity-bit checking circuit is coupled to the register, and configured to compare the original parity bit from the register with the controlled parity bit generated by the second controlled parity-bit generator and thereby output the check result [par. 0039].
Claim 5, Jain in view of Chiang et al. discloses the register data checking device of claim 1, wherein at least one of a scanning speed and a scanning cycle of the scanning circuit is adjustable [adjust operation timing, par. 0015].
Claim 6, Jain in view of Chiang et al. discloses the register data checking device of claim 5, further comprising: at least one timer configured to provide at least one control signal for the scanning circuit to control at least one of the scanning speed and the scanning cycle [first time, second time, par. 0015].
Claim 7, Jain in view of Chiang et al. discloses the register data checking device of claim 1, wherein after the register data and the original parity bit are read out, the scanning circuit reads next register data and a next original parity bit from a next register according to a next register address (data sampled at third time, par. 0013]
Claim 10, Jain in view of Chiang et al. discloses the register data checking device of claim 1, wherein on condition that the check result indicates that the original parity bit is different from the controlled parity bit, the at least one parity-bit checking circuit outputs a message according to the check result to suggest that a system or a user updates the register data according to the message [error condition, par. 0038-0039].
Claim 11, Jain in view of Chiang et al. discloses the register data checking device of claim 1, wherein the register data checking device is included in an application specific integrated circuit (ASIC) [par. 0077].
Claim 12 is rejected using the same rationale as Claim 1. 
Claim 14 is rejected using the same rationale as Claim 10.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain [US 2020/0387426] in view of Chiang et al. [US 5,349,249] further in view of Kodama et al. [US 2017/0228177]
Claim 8, Jain in view of Chiang et al. discloses the register data checking device of claim 7.  Jain in view of Chiang et al. does not teach but Kodama et al. discloses an address generator configured to provide the register address for the scanning circuit, and to provide the next register address by updating the register address [par. 0053 and 0057].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain in view of Chiang et al. to include the address handling as disclosed by Kodama et al. since doing so is a typical method of address generation.  
Claim 13 is rejected using the same rationale as Claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133